Citation Nr: 1433479	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability claimed as stomach problems.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1990 to March 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Muskogee Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned in April 2014.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence (a March 2014 private audiology report and a March 2014 statement from his VA physician).  RO consideration of this evidence was waived by the Veteran, see 38 C.F.R. § 20.1304 (2013); therefore, the Board may properly consider such newly received evidence.

In July 2013, the Veteran perfected an appeal as to a claim for increased (greater than 50 percent) rating for posttraumatic stress disorder (PTSD).  A September 2013 rating decision awarded a 70 percent rating for PTSD.  In a September 2013 statement, the Veteran indicated that the 70 percent rating satisfied his appeal, thus withdrawing this claim from appellate status.  See 38 C.F.R. § 20.204 (2013).  Therefore, this issue is not now before the Board.

The Veteran has raised a claim of entitlement to service connection for tinnitus.  See April 2014 hearing transcript.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include an April 2014 Board hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran has a gastrointestinal disability (diagnosed in September 2012 as functional bowel dysfunction) that is etiologically related to service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies to the issue decided herein.  However, the Board's grant of service connection for a gastrointestinal disability herein represents a complete grant of the benefit sought on appeal.  No further discussion of VA's duty to notify and assist is necessary.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Gastrointestinal disability is not a disease or disability covered by 3.309(a).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013). 

In addition, a disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013). Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown , 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran maintains that he currently has a gastrointestinal disability that had its onset in service.  Alternatively, he maintains that related to his service-connected PTSD.  See April 2014 hearing transcript.

STRs show that the Veteran was seen in December 1991 with complaints of vomiting; diagnosis was flu.  He was also seen in April 1993 with complaints of nausea; diagnosis was gastroenteritis.

The Veteran is presently service connected for PTSD, effective from February 2009.  A September 2012 VA examination report notes the Veteran's complaints of multiple (7-8) stools a day, with half of them being loose and half being normal, since 1994.  The examiner noted the Veteran's history of PTSD and normal colonoscopy.  Examination was unremarkable; however, the examiner noted that the Veteran was hypervigilant and very jumpy.  The diagnosis was functional bowed dysfunction.  After reviewing the claims file the examiner opined that this was not an "undiagnosed illness" related to the Veteran's Gulf War service, but rather "at least as likely as not a result of his emotional state."

In a March 2014 statement, the Veteran's treating VA physician stated Veteran's gastrointestinal disability is manifested by cramping and diarrhea.  He stated, "These type [sic] of gastrointestinal issues certainly have been linked with psychiatric issues including PTSD and according to the described pateitn [sic] history these seem to have began [sic] during times of significant psychological stress and have continues [sic] since then very strongly suggesting that they are linked."

These two VA opinions constitute competent and credible evidence establishing that the Veteran's gastrointestinal disability was caused or aggravated by his service connected PTSD.  There are no opinions to the contrary.  Therefore, service connection for a gastrointestinal disability is warranted.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a gastrointestinal disability is granted.


REMAND

The most recent VA examination to determine the degree of severity of the Veteran's service-connected hearing loss disability was performed in July 2012.  During the April 2014 hearing, the Veteran testified that his hearing loss had gotten worse since that time.  Therefore, the Veteran should be scheduled for an examination to determine the current severity of his service-connected hearing loss disability.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As a part of the examination, the examiner should address the impact of the Veteran's hearing loss disability on daily activities (including employment).  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additionally, this examination should be scheduled after the AOJ obtains and associates with the claim file all outstanding treatment records pertinent to this issue. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for hearing loss disability since July 2012.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, afford the Veteran an audiology examination to determine severity of his bilateral hearing loss disability.  The claims file and VVA file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes.  The examiner must address the impact of the Veteran's hearing loss on his daily activities, including particularly on his ability to work. 

The rationale for each opinion expressed must also be provided.
 
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
4.  Thereafter, readjudicate the remanded claim.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


